              IN THE UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF ARKANSAS
                       WESTERN DIVISION

JACQUELYN MCMILLAN-GADISON,
Individually and on Behalf of all Others
Similarly Situated                                          PLAINTIFF

v.                       No. 4:18-cv-789-DPM

IDEAL IMAGE DEVELOPMENT
CORPORATION; and
IDEAL IMAGE OF ARKANSAS, LLC                             DEFENDANTS

                                ORDER
      The joint motion to approve the settlement, NQ 13, is granted. All
material things considered, the proposed settlement is fair, reasonable,
and adequate. Lynn's Food Stores, Inc. v. United States, 679 F.2d 1350,
1353 (11th Cir. 1982); see also Melgar v. OK Foods, 902 F.3d 775, 779 (8th
Cir. 2018). The settlement reflects a good-faith compromise of disputed
overtime compensation issues. Given the modest lawyers' fees, the
Court doesn't need to review billing records; the fees are fair and
reasonable.    McMillan-Gadison' s complaint will be dismissed with
prejudice.

     So Ordered.


                                                   ti
                                  D .P. Marshall Jr.
                                  United States District Judge
